Citation Nr: 1636457	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-37 478	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of compensation benefits in the amount of $10,110.53, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1987 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of case has since been transferred to the RO in Detroit, Michigan.  That office forwarded his appeal to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

In an October 2014 Board decision, the Board granted the Veteran's appeal as to recovery of compensation benefits in the amount of $10,110.53, finding that the overpayment debt in the amount of $10,110.53 was not properly created and was therefore not a valid debt.  There is no indication the Veteran has appealed the Board's favorable decision to the Court or asked for reconsideration of that decision.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether waiver of recovery of compensation benefits in the amount of $10,110.53 is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, in an October 21, 2014 Board decision, the Board granted the Veteran's appeal as to recovery of compensation benefits in the amount of $10,110.53, finding that the overpayment debt in the amount of $10,110.53 was not properly created and was therefore not a valid debt.  Despite the foregoing, Veterans Appeals Control and Locator System (VACOLS) continued to list the appeal as active and reflects that the matter was received by the Board on October 2014 after promulgation of the Board's prior decision.  VACOLS does not reflect the presence of any other active appeal.  

The October 21, 2014 Board decision is a full grant of the benefit that had been sought on appeal.  Thus, the issue on appeal to the Board is rendered moot.  In other words, there is no longer a question or controversy remaining.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, recovery of compensation benefits in the amount of $10,110.53, has already been accomplished by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  

Moreover, in a September 2016 Motion to Dismiss Appeal, the Veteran's representative moved for the Board to dismiss the appeal, as there was no longer a contested issue on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Veteran's appeal is dismissed.


ORDER

The appeal of the denial of a waiver of recovery of compensation benefits in the amount of $10,110.53, to include the validity of the debt, is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


